LAY, Chief Judge,
with whom BRIGHT and McMILLIAN, Circuit Judges, join, dissenting.
I respectfully dissent. I cannot in good conscience join in the request for certification in Hatfield and Macku v. Drackett Products Co., No. 82-1150 (8th Cir.) filed this date. The majority opinion in requesting certification in this case to the Nebraska Supreme Court totally misconceives the certification process; furthermore, certification in the present case constitutes an abuse of the judicial process itself. The majority decision gives ringing truth to Justice Cardozo’s aphorism of fifty years ago that “postponement of a remedy [can be] equivalent to a denial of justice altogether.” 1
Today four judges, without explanation, discard a fundamental rule of appellate procedure; we are obligated by longstanding judicial precedent, well settled in our own cases, that an appellate court should not decide any issue that the parties have not addressed in the trial court. E.g., Ludwig v. Marion Laboratories, Inc., 465 F.2d 114, 116-17 (8th Cir.1972); Sutton v. Settle, 302 F.2d 286, 288 (8th Cir.1962) (per curiam), cert. denied, 372 U.S. 930, 83 S.Ct. 876, 9 *1270L.Ed.2d 734 (1963). In the present cases certification was not addressed in the district court because the Nebraska certification statute did not become effective until long after the present cases were briefed, argued, and the merits written upon in this court. This court now certifies questions of state law even though the district court had no opportunity to pass on that issue and the parties did not request certification in the lower court.
Hatfield was filed in federal district court on January 31,1979. Final notice of appeal to this court was filed on December 28, 1981; pursuant to our goal to expedite a hearing in every case, the case was briefed and submitted by oral argument to a panel of this court in April of 1982. In an effort to expedite a ruling on an interlocutory issue, the panel filed its opinion within 60 days of oral argument. The defendants thereafter petitioned for a rehearing en banc on the merits and the case was then submitted to the full court on September 15, 1982. Now, some four years after the case was filed in the federal district court, over one year and two months after a notice of appeal was filed in this court and a panel heard and decided the case, by a vote of 4-3 this court rules that we should not decide the case. If the request for certification is accepted,2 the parties must then file new briefs before the state supreme court, albeit in an “expedited” process. Thereafter, the court will add the case to its crowded docket, have it reargued (now for the third time), take it under advisement, and someday issue a written opinion to this court answering the certification question. We will then consider the supreme court’s opinion, perhaps allow or require supplemental briefs, see National Steel Service Center v. Gibbons, 693 F.2d 817, 819 (8th Cir.1982),3 and eventually issue an opinion on the merits. When this occurs we will be well into 1984 or perhaps into 1985, over five years from the time the parties sought an answer in the federal court system.
The majority’s argument that the Nebraska Supreme Court will provide expeditious processing of certified cases misses the point. The unconscionable delay has already occurred in these cases in the federal district court and this court before certification was requested. For this court initially to request certification in Hatfield, in March of 1983, in a case which has been pending in federal court since January 31, 1979, borders on absurdity.4
The Supreme Court gave its imprimatur to certification in Lehman Brothers v. Schein, 416 U.S. 386, 391, 94 S.Ct. 1741, 1744, 40 L.Ed.2d 215 (1974). The Court noted certification could save time and resources and help build “a cooperative judicial federalism.” Certainly, if the parties request certification of a difficult and unsettled question of law at an early stage of the litigation, it may save time and resources and I would endorse its use. However, in the instant cases none of the parties on their original appeals requested certification. When both cases were appealed to this court, the certification statute had not even been passed by the legislature. After a case has received full appellate briefing and argument and rehearing en banc on the merits (and opinions on the merits have *1271been prepared) certification constitutes a total waste of judicial energies and a grave injustice to all parties. See Clay v. Sun Insurance Office, 363 U.S. 207, 224-27, 80 S.Ct. 1222, 1232-34, 4 L.Ed.2d 1170 (1960) (Black, J., dissenting) (“Litigants have a right to have their lawsuits decided without unreasonable and unnecessary delay or expense.”); American Fidelity Bank & Trust Co. v. Heimann, 683 F.2d 999, 1002 (6th Cir.1982) (“Considering ... the inevitable delay inherent in the certification process, we conclude that this case is one which should be decided here and now.”).
The majority states that any possible delay that may result from certification does not outweigh “the significant principle of comity.” In all due respect such a contention in these cases stands the principle of comity on its ear. We are not obligated to certify every doubtful question of state law to the state supreme court. This court is competent to decide issues of state law pursuant to the diversity jurisdiction granted us by Congress. This court has applied ordinary principles of statutory construction to state statutes in hundreds of such cases throughout the years. To apply evenhandedly the principle of comity urged here, we should certify every issue of state law where there exists any good faith dispute about what the state law is. To do so would be to abandon our jurisdictional responsibility given to us by Congress. See Meredith v. Winter Haven, 320 U.S. 228, 234, 64 S.Ct. 7, 10, 88 L.Ed. 9 (1943). We cannot decline to exercise our jurisdiction simply on the basis that it is difficult to ascertain what the state courts may determine the law to be in the future. Id. By deciding these two eases we are not depriving the state court of its power, but merely determining the controversy immediately before us. The Nebraska Supreme Court may disregard our decision if it faces these issues and may interpret the statutes differently. Notwithstanding, I would rather be wrong than launch the parties in the name of comity on a new, circuitous merry-go-round enhancing the unconscionable delay that has already occurred.
Certification may be helpful when the issue to be decided is a close one and the state law is unsettled. However, I do not regard this as a difficult case; it is simply a matter of statutory construction. We have before us sufficient sources of state law “to allow a principled rather than conjectural conclusion.” Florida ex rel. Shevin v. Exxon Corp., 526 F.2d 266, 274-75 (5th Cir.), cert. denied, 429 U.S. 829, 97 S.Ct. 88, 50 L.Ed.2d 92 (1976). Further, this is not a case in which a ruling by the Nebraska Supreme Court would render unnecessary a decision by this court on a constitutional question. Regardless of certification, this court need not reach the plaintiffs’ constitutional challenges. In Macku, the competing statutes can be construed so as to avoid reaching the plaintiff’s equal protection challenge. In the Hatfield panel opinion the court rested its conclusion on common principles of statutory construction and did not reach the constitutional questions. Hatfield v. Bishop Clarkson Memorial Hospital, 679 F.2d 1258, 1264 n. 11 (8th Cir.1982).5
*1272Certification in the present posture of these cases constitutes a basic unfairness to the litigants and counsel. Under Neb.Rev. Stat. § 24-223 (Cum.Supp.1982) the parties are obligated to pay additional fees and costs in the Nebraska Supreme Court. Obviously, attorney’s fees for the litigants are increased by this procedure. Furthermore, by certifying the cases at this time we completely violate the policies of judicial economy underlying the certification procedure. Much judicial time of this court has already been spent in the research and writing on the merits. We owe the litigants and the administration of justice more than we contribute now.
SEPARATE APPENDIX TO THE OPINION OF
CHIEF JUDGE LAY
An Exercise In Time and Music — A Fable1
The National Contest for the best original violin concerto was advertised for the year of 2001. The requirements were simple; the competitors had to be 25 years of age or under, and write and play their own composition at the National Finals to be held on December 31 of that year.
Wilhelm Virtuoso, against overwhelming odds, enthusiastically entered the contest. Wilhelm as a youngster had been in an unfortunate accident and as a result of the accident his physician said he would never use his right hand and arm again. Through his parents’ persistent love, Wilhelm not only regained partial use of his extremity but regained such dexterity with his right hand that he learned to play a violin. His parents, who were exceedingly poor, devoted their life’s earnings to provide violin lessons for him with the ultimate hope that he would some day enter and possibly win the National Contest for the best violin concerto. Wilhelm was 25 years old when he entered the contest. His written entry was required to be submitted by July 1. If his composition were chosen he would compete with other contestants on September 1 to receive one of the final four places for the December 31 finals. Wilhelm’s composition, which took six months to write, was endorsed by the three judges and he was notified he had qualified to play his composition for the judges on September 1. Wilhelm devoted many hours to prepare for the playing of his composition. In preliminary practices he was superb. Finally on September 1 he competed against 11 other contestants. Wilhelm performed beautifully and everyone agreed he was destined for greatness.
On the judges’ initial vote Wilhelm easily passed into the finals. There was, however, a much closer vote among the judges regarding the other three final contestants. The judges could not make up their minds *1273and the National Contest Director notified them that unless the four contestants were named by December 1 the program would have to be postponed until the following year. The judges finally voted and named the four; Wilhelm was, of course, included. However, the week before the finals the judges worried over whether their selections were right and decided that they should review the compositions once again. This caused a good deal of consternation among the judges. Not only could they not agree on the contestants, but they could not decide whether new judges should review the compositions. The National Director declared the contest continued until the next year. In July of the next year the first stage of the 2002 contest was held and the judges agreed they would combine the finalists for the year 2001 with those to play in December 2002. In December of 2002 the judges were still reviewing the compositions for the year 2001 and once again the 2001 contest was postponed. It was then decreed the year 2001 contestants would appear in the finals for the year 2003. However, in 2003, the judges were so engaged with the contest for that year they forgot about the 2001 contestants and the 2001 contest was once again postponed until 2004. Finally in 2004 new judges reviewed the compositions and it was agreed that the same four finalists originally chosen in the year 2001 would play on December 31, 2004.
When Wilhelm’s parents finally received the invitation for Wilhelm to play, they regretfully replied that they no longer could afford to send Wilhelm to the contest. The committee notified them, under the circumstances, they would finance Wilhelm’s appearance. In response, however, Wilhelm, who was now almost 30 years of age, notified the committee that he had lost his violin two years before and was no longer interested in playing. He wrote that he had given up the idea of becoming a concert violinist and had decided he would be better off to become a music judge.

. Thomann v. City of Rochester, 256 N.Y. 165, 174, 176 N.E. 129, 132 (1931).


. Under Neb.Rev.Stat. § 24-222, the state supreme court has 60 days in which to accept the certification request.


. In National Steel as well as in Beilke v. Droz, 675 F.2d 194 (8th Cir.1982), the decisions of our court were both interminably delayed because of the use of certification. Prior to certification, these cases were pending decision in our court for almost a year; certification delayed the National Steel decision for two years after oral argument on the merits in this court and one year in Beilke. I would hardly agree that this represents a “prompt” or expeditious process.


. Macku was filed in the district court on May 13, 1981. A notice of appeal was filed on January 20, 1982, and the case was submitted to a panel on June 17, 1982. No panel opinion was filed and on the court’s own motion the submission was vacated and the case was resubmitted to the full court on September 15, 1982. On rehearing en banc both parties urged this court to decide the case and not certify the question because of the delay involved. Pursuant to this court’s order today the certification process will follow the same circuitous delay described above.


. Hatfield relates to professional malpractice, whereas Macku concerns the product liability statute of limitations, Neb.Rev.Stat. § 25-224(4) (Cum.Supp.1982). The reasoning of the Hatfield panel opinion should govern the outcome of Macku. As stated in Hatfield, the language of Neb.Rev.Stat. § 25-213 (1979) (infancy tolling provision) is clear on its face; it tolls the running of the period of limitation for “any action mentioned in this chapter.” Specific exceptions are set forth but product liability actions are not among them. It is not disputed that Amy Macku is “a person entitled to bring [the] action” and was “within the age of twenty years” at the time the cause of action accrued. She is within the meaning of section 25-213 and should be allowed to file suit “within the respective times limited by this chapter after such disability shall be removed.”
The language of subsection 25-224(4) is equally clear on its face. “Notwithstanding the provisions of subsections (1) and (2) of this section” a person has two years from July 22, 1978, to file suit. Subsection (4) operates “notwithstanding” subsections (1) and (2) but there is no legislative expression that it is to operate independently of other governing statutes. Subsection 25-224(2), on the other hand, uses more comprehensive language: “Notwithstanding subsection (1) of this section or any other *1272statutory provision to the contrary” (emphasis added) an action must be brought within ten years of the date the product was sold or leased for use. The explicit override of other provisions in subsection (2) and the absence of such an override in subsection (4) is a strong indication that the legislature implicitly considered the effect that other statutory provisions would have on subsection (4). There exists no evidence that the legislature purposefully intended to override the operation of the infancy tolling provision in subsection (4). Cf. Hatfield, 679 F.2d at 1263 (comparing the language and legislative intent underlying sections 25-222 and 25-224).
The precise operation of section 25-213 requires that the limitations period be tolled for any action “mentioned in this chapter.” Drackett argues that the legislature did not determine that the new product liability act necessarily was to be codified in chapter 25. The revisor of statutes, not the legislature, decides where a new act shall be codified. Drackett contends that the product liability statute cannot be made subject to the infancy tolling provision by its mere placement in chapter 25, but requires a legislative directive that the tolling provision should apply. I find this argument lacking in merit. Chapter 25 contains all the various statutes of limitation codified in the Nebraska statutes. It is logical that any new statute of limitations would be codified there and it must be presumed that the legislature knew the parameters of the existing law. See State v. Kock, 207 Neb. 731, 734, 300 N.W.2d 824, 825 (1981).


. Fables are seldom found in legal opinions; I am confident some will say they should never be used. But see Memorial Hospital v. Marico-pa County, 415 U.S. 250, 274, 94 S.Ct. 1076, 1090, 39 L.Ed.2d 306 (1974) (Douglas, J.). Justice Douglas borrowed his fable from other sources. In order to save time of research I have written my own.